UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1193


EULA DICKSON; ANDREA DICKSON,

                Plaintiffs – Appellants,

          v.

COHN, GOLDBERG & DEUTSCH LAW FIRM; DARLENE BUZZARD, in her
individual capacity; PATRICIA KRIEGER, in her individual
capacity; STEPHEN NORMAN GOLDBERG, in his individual
capacity; RICHARD EVAN SOLOMON, in his individual capacity;
RONALD STEVEN DEUTSCH, in his individual capacity; EDWARD
S. COHN, in his individual capacity; RICHARD J. ROGERS, in
his individual capacity,

                Defendants – Appellees,

          and

MERS, INCORPORATED; RECONSTRUCT COMPANY, N.A.,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-00937-PJM)


Submitted:   April 14, 2011                   Decided:   May 4, 2011


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Eula Dickson, Andrea Dickson, Appellants Pro Se. Stephen Norman
Goldberg, Richard Evan Solomon, COHN, GOLDBERG & DEUTSCH, LLC,
Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Appellants        appeal     the   district      court’s     order

dismissing their complaint alleging numerous causes of action

arising from a state foreclosure proceeding.               We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.              Dickson v. Cohn,

No. 8:09-cv-00937-PJM (D. Md. Dec. 7, 2009); see also 4th Cir.

R. 34(b) (stating that this court’s review is limited to the

issues   raised   in   the   informal     brief).     We   deny   Appellants’

motions to strike and for sanctions.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                      3